Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MAINTAINED REJECTIONS

2.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	 These claims are indefinite because it cannot be determined what action(s) is(are) encompassed by the single step of 'using the kit…for a PCR amplification'.  For example, the kit of claim 8 comprises four primers constituting two primer pairs, and it cannot be determined what is contemplated by 'use' of one or more of these primers - how they are to be 'used' for a PCR amplification.  Clarification is required.






Whoever invents or discovers any new and useful process, machine, manufacture, or 	composition of matter, or any new and useful improvement thereof, may obtain a patent 	therefor, subject to the conditions and requirements of this title.

Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claims recite a kit comprising the four primers of SEQ ID Nos 1-4.  Each of these primers comprises a nucleotide sequence which corresponds to a nucleotide sequence found naturally in the Liriodendron genome; thus, each primer is a judicial exception.  This judicial exception is not integrated into a practical application because merely placing more than one primer into proximity in a kit does not in any way alter the structure, function, and properties of each individual primer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements include a DNA standard sample reagent, which also encompasses naturally-occurring nucleotide sequences which are judicial exceptions.

REPLY TO ARGUMENTS

4.	With respect to the above rejection, the arguments of the response filed 02/24/21 on pages 26-27 have been fully considered, but are not found persuasive.  The Office finds that Applicant's eligibility analysis is not valid because it relates not to the claimed kit per se, but rather to an 'intended use' of said kit, which as well established in U.S. patent practice does not confer patentable weight for a product.  Firstly, the claimed kit clearly recites judicial exceptions, as the recited primers comprise nucleotide sequences which naturally occur.  Secondly, as noted above, merely placing more than one primer into proximity in a kit does not in any way alter the structure, function, and properties of each individual primer, so these judicial exceptions are not integrated into a practical application.  Thirdly, as do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements include a DNA standard sample reagent, which also encompasses naturally-occurring nucleotide sequences which are judicial exceptions.  Thus, it is maintained that the claimed kit is patent ineligible.

CONCLUSION

5.	Claims 1-7 are allowable.  Claims 8-10 and 12 are free of the prior art, but are rejected for another reason.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/02/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637